Exhibit 10.44
S.A.C. PEI CB Investment, L.P.
c/o Walkers SPV Limited
Walker House, 87 Mary Street
George Town, Grand Cayman
Ky1-9002, Cayman Islands
Messrs Paul Brough, Edward Middleton
    and Patrick Cowley
in their capacity as liquidators
without personal liability, of
Lehman Brothers Commercial Corporation Asia Limited
(In Liquidation)
c/o KPMG
8th Floor, Prince’s Building
10 Chater Road, Central
Hong Kong
Ladies and Gentlemen:
Memorandum of Understanding
for S.A.C. PEI CB Investment, L.P. Redemption Transaction
This letter (this “Agreement”) sets forth the understanding of the parties with
respect to material terms and conditions of a transaction (the “Transaction”)
between Lehman Brothers Commercial Corporation Asia Limited a company
incorporated in Hong Kong S.A.R. (Registration Number 0157352) (“LBCCA”), Messrs
Paul Brough, Edward Middleton and Patrick Cowley in their capacity as joint and
several liquidators of LBCCA (the “Liquidators”) acting without personal
liability, S.A.C. Private Equity Investors, L.P., a Delaware limited partnership
(“SAC PEI”), S.A.C. PEI CB Investment, L.P., a Cayman Islands exempted limited
partnership (the “Company”), and the Company’s general partner S.A.C. PEI CB
Investment GP, Limited (the “General Partner”), relating to, among other
matters, LBCCA’s ownership of limited partnership interests (the “Interests”) in
the Company and the Company’s beneficial ownership of shares, par value $0.10
per share (the “CBay Shares”) of CBaySystems Holdings Limited (to be renamed
MedQuist Holdings Inc.) (“CBay”).
TERMS

     
Transaction Structure:
  The Transaction is being executed on February 2, 2011.
 
   
 
  Equity Contribution. Immediately prior to the Closing (as defined in the
section labelled “Closing” below, SAC PEI has, directly or indirectly, made or
caused to be made, an equity contribution (the “Contribution”) in the aggregate
amount of US$13.7 million in cash to the Company in exchange for additional
newly issued limited partnership interests in the Company. LBCCA hereby consents
to the making of the

 



--------------------------------------------------------------------------------



 



     
 
  Contribution and waives any rights to object to the Contribution or to
participation in making the Contribution under the Third Amended and Restated
Exempted Limited Partnership Agreement of the Company, dated as of August 5,
2008, among the parties thereto (the “Limited Partnership Agreement”).
 
   
 
  Redemption of LBCCA’s Interests in the Company; Retained CBay Shares. Promptly
following the Contribution, the Company will redeem all of LBCCA’s Interests in
the Company in exchange for (i) an amount equal to US$13,700,000 in cash and
(ii) 4,228,584 shares of CBay (the “Retained CBay Shares”) owned of record and
beneficially by the Company (the “Redemption”), after giving effect to the
4-1/2:1 stock split (the “CBay Stock-Split”) contemplated in the Offering
described below. Alternatively, at the Company’s election (provided that such
election does not result in LBCCA incurring or potentially incurring any
additional liabilities, including, without limitation, tax liabilities), in lieu
of the Redemption, the Company may elect to make a non-pro rata cash and in-kind
distribution to LBCCA of (i) an amount equal to US$13.7 million in cash and (ii)
4,228,584 shares of CBay owned of record and beneficially by the Company (after
giving effect to the CBay Stock Split) followed by a redemption of LBCCA’s
Interests in the Company for US$1 (the “Distribution”). SAC PEI and the General
Partner hereby waive any rights that they may have (pursuant to the Limited
Partnership Agreement or otherwise) to pro rata treatment with respect to the
Redemption or Distribution. The parties hereby irrevocably and unconditionally
agree that upon the occurrence of such Redemption or Distribution, LBCCA will no
longer be a party to the Limited Partnership Agreement and, accordingly, LBCCA
shall have no further rights or obligations with respect to the Company,
including as a limited partner in the Company, or rights or obligations under
the Limited Partnership Agreement, including, without limitation, with respect
to restrictions on transfer under the Limited Partnership Agreement. The parties
acknowledge and agree that following the Redemption or Distribution, (i) the
parties will have no recourse against LBCCA under the Limited Partnership
Agreement, including, for the avoidance of doubt, but not limited to, any rights
that the Company might have otherwise had pursuant to clauses 5.2(b) and 6.1 of
the Limited Partnership Agreement and (ii) LBCCA will have no recourse against
any of the parties under the Limited Partnership Agreement, including, for the
avoidance of doubt, but not limited to, any rights that LBCCA might have
otherwise had pursuant to clause 4.4 of the Limited Partnership Agreement;
provided, however, that, notwithstanding the foregoing, in respect only of
claims made by third parties (e.g., other than LBCCA, the Company or CBay),
clause 4.4 of the Limited Partnership Agreement (as provided under clause 4.4(e)
of the Limited Partnership Agreement), as in effect on the date hereof, shall be
deemed to

2



--------------------------------------------------------------------------------



 



     
 
  survive (with this transaction being deemed a termination for such purposes).
The Company acknowledges and agrees that all amounts to be paid pursuant to this
letter agreement shall be paid in full, without set-off or deduction and hereby
acknowledges and agrees that it is not owed any amounts from LBCCA under the
Limited Partnership Agreement. Promptly following the Closing of the Redemption
or Distribution, as the case may be, the parties shall execute and deliver a
novation agreement, in form and substance reasonably satisfactory to them,
evidencing the termination of the Limited Partnership Agreement in respect of
LBCCA. The parties agree that, except for the Consulting Agreement or as
otherwise expressly set forth in this Agreement, it is the intention of the
parties that all other agreements and arrangements related to LBCCA’s
participation as a limited partner in the Company shall be terminated, whether
set forth in the Limited Partnership Agreement or otherwise.
 
   
 
  Entry into Lock-up Agreement. Simultaneously with the Redemption or
Distribution, LBCCA will enter into a lockup agreement in the form attached as
Exhibit A hereto (the “Lock-Up Agreement”). CBay will procure that the Company
will enter into a lock-up agreement in substantially the same form as the
Lock-Up Agreement and no such lock-up agreement entered into by the Company will
contain any more favourable or less restrictive terms in any material respect
than the Lock-Up Agreement.
 
   
 
  Proxy Agreement. LBCCA agrees that, for the period that LBCCA beneficially
owns any of the CBay Shares (it being agreed that except for the Lockup
Agreement and compliance with US Securities laws nothing herein shall limit or
restrict in any manner the ability of LBCCA to transfer or otherwise dispose of
the Retained CBay Shares at any time in its sole discretion), the Company or its
designee is hereby granted an irrevocable proxy with respect to such CBay Shares
to vote and cause to be voted at any meeting of shareholders or by written
consent any (i) Retained CBay Shares or (ii) CBay Shares issued pursuant to the
Consulting Agreement (as defined below), in favour of the board nominees
designated by the Company (or any of its affiliates) to the Board of Directors
of CBay (or its successor) or by CBay (or any nominating committee thereof).
Such proxy entitles the Company or its designee to vote LBCCA’s CBay Shares in
favour of directors. LBCCA will not directly or indirectly vote against any such
director. Such proxy is deemed to be coupled with an interest. If, for any
reason, the proxy is unenforceable, LBCCA will agree to vote its shares for CBay
directors as directed by the Company. For the avoidance of doubt, the proxy
granted herein does not confer any right to vote on any matter other than the
election of directors as set forth above., The foregoing proxy and agreement to
vote may be terminated at any time by the Company, by written notice to

3



--------------------------------------------------------------------------------



 



     
 
  LBCCA.
 
   
 
  Rights under the Consulting Agreement. Any rights and obligations of LBCCA
accrued or arising under the Agreement, dated as of August 19, 2008, by and
among CBay, S.A.C. PEI CB Investment II, LLC and LBCCA (the “Consulting
Agreement”), including without limitation the Annual LBCCA Payment and
reimbursement of Out-of-Pocket Expenses as such terms are defined in the
Consulting Agreement, shall be unaffected by this Transaction. The parties
acknowledge that they are each expressly reserving all of their respective
rights in relation to the Consulting Agreement and nothing in this letter or the
Closing of the Transaction, shall amend, vary or extinguish such rights.
 
   
The Closing:
  Closing of the Transaction including the Redemption or Distribution, payment
of the US$13.7 million to LBCCA and issuance of 4,228,584 shares in CBay (after
giving effect to the CBay Stock Split) to LBCCA will take place as soon as
possible following execution of this Agreement (the “Closing”).
 
   
The Offering:
  CBay proposes to carry out an underwritten public offering of CBay Shares,
including through any related overallotment option (the “Offering”), for which
one or more investment banking firms will act as the representative of the
underwriters. CBay and LBCCA agree that LBCCA may, at LBCCA’s sole discretion,
sell up to 2,222,222 of the Retained CBay Shares as part of the “Firm Offer” (as
defined in the underwriters agreement to be entered into between amongst others
Lazard Capital Markets LLC and Macquarie Capital (USA) LLC and Macquarie Capital
(USA) Inc. (together, the “Representatives”), CBay, the Company and LBCCA (the
“Underwriting Agreement”)) in the Offering, subject to the Representative’s
right to reduce such number of shares. If, in the Representative’s reasonable
opinion, the number of securities requested to be included in the Offering
(including primary shares offered by CBay or any other security holder) exceeds
the number which can reasonably be sold in such Offering within an acceptable
price range, it may reduce the number of Retained CBay Shares that LBCCA may
sell; provided, however, that the Representative will first be required to
attempt to reduce the number of CBay Shares offered therein by parties other
than LBCCA and if it is unable to reduce other parties’ CBay Shares being sold
into the Offering first, then it may, proportionate with other parties, reduce
the number of CBay Shares being sold into the Offering by LBCCA. LBCCA will be
required to execute the Underwriting Agreement (together with a side letter
varying certain matters set out in the Underwriting Agreement) and such other
agreements as LBCCA and the Representatives mutually agree. LBCCA will not be
required to sell any shares or bring down representations and warranties in the
“Option Closing” (as

4



--------------------------------------------------------------------------------



 



     
 
  defined in the Underwriters Agreement). LBCCA acknowledges and agrees that the
Offering may not take place at all or on the terms contemplated hereby. If for
any reason LBCCA does not sell its Retained CBay Shares in the Offering, such
shares shall remain Retained CBay Shares for purposes of this Agreement.
 
   
 
  Any CBay Shares beneficially owned by LBCCA but not sold in the Offering may
be freely transferred or otherwise disposed of by LBCCA following the Offering,
subject to the termination or prior waiver of the Lock-Up Agreement and to
applicable securities laws.
 
   
 
  CBay will procure that LBCCA has the benefit of reliance on any SEC rule 10b-5
opinions issued by CBay’s counsel in connection with the Offering, provided that
LBCCA is a selling stockholder in such Offering and a party to the Underwriting
Agreement.
 
    OTHER TERMS AND CONDITIONS

 
   
Securities Law Matters:
  Rule 144 Matters.
 
   
 
  (a) CBay agrees that following the Offering, CBay will use its commercially
reasonable efforts to file such reports required to be filed by it under the
Securities Act and the Exchange Act and the rules promulgated thereunder and to
take such further action as required by Rule 144 to the extent required from
time to time to enable LBCCA to sell the Retained CBay Shares without
registration under the Securities Act, within the limitation of the exemptions
provided by Rule 144. This clause (a) will expire 12 months from the date of the
Offering.

(b) CBay agrees that following the Offering it will use commercially reasonable
efforts to, at CBay’s own cost, cause its general counsel or an outside legal
counsel reasonably acceptable to the transfer agent of CBay to issue legal
opinions on behalf of LBCCA as reasonably requested by LBCCA so that any
restrictive legend placed on the certificates of the Retained CBay Shares held
by LBCCA may be removed in connection with any sale of such Retained CBay Shares
pursuant to Rule 144.
 
   
 
  (c) If, during the six (6) months following the Closing, there is (i) a sale
or conveyance by CBay of all or a substantial portion of its assets, (ii) an
acquisition of CBay by another person by means of merger, consolidation, share
sale or another form of corporate reorganisation in which the Retained CBay
Shares are exchanged for other securities or other consideration, or (iii) any
person becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of

5



--------------------------------------------------------------------------------



 



     
 
  CBay representing fifty percent (50%) or more of the total voting power of
CBay (a “CBay Change of Control Event”), CBay agrees to take such reasonable
actions as may be necessary or appropriate to ensure that the Retained CBay
Shares held by LBCCA before the consummation of such CBay Change of Control
Event are not adversely affected relative to other holders of CBay Shares in
connection with such CBay Change of Control Event.
 
   
Expenses:
  Each of the parties shall pay its own expenses incurred by or on its behalf
related to the Transaction (including, but not limited to, reasonable fees and
expenses of each of their counsel, accountants and financial advisors).
 
   
The Liquidators:
  The Liquidators have entered into and signed this letter and would sign any
separate agreement solely as agents for and on behalf of LBCCA. In their
capacity as Liquidators, none of the Liquidators, their firm, officers,
directors, staff, partners, employees, agents, advisors and representatives
shall have any personal liability whatsoever in respect of (a) any of the
obligations undertaken by LBCCA; (b) any failure on the part of LBCCA to
observe, perform or comply with any such obligations; (c) under or in relation
to any associated arrangements or negotiations; or (d) under any document or
assurance made pursuant to this letter or any definitive agreement. Each party
acknowledges and agrees that (a) in their capacity as liquidators, the
Liquidators are parties to this letter and any definitive agreement solely for
the purpose of obtaining the benefit of each provision of this Agreement in
their favour; and (b) the Liquidators are the agents of LBCCA and shall incur no
personal liability from acting in the capacity of agents or otherwise, nor shall
any claim arise against any of them otherwise than against LBCCA.

Representations and Warranties of LBCCA. LBCCA hereby represents and warrants to
SAC PEI, the Company and the General Partner, to the extent only of the actual
factual knowledge of the Liquidators (which does not include implied or imputed
knowledge), that (a) it has the authority under the laws of Hong Kong to enter
into, perform and deliver this Agreement, and has taken all necessary action to
approve and authorize the same and (b) its obligations under this Agreement are
legal, valid, binding and enforceable against LBCCA in accordance with its terms
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and do not conflict
with any law or regulation or its constitutional documents or any other document
binding on it. In addition, LBCCA hereby represents and warrants to SAC PEI, the
Company and the General Partner that (i) it has not since September 19, 2008
(the “Appointment Date”) (A) entered into any agreement under which it is
obligated to sell, assign or otherwise transfer, hypothecate, pledge or cause or
permit any lien or other encumbrance to be placed on any of its Interests or
(B) sold, assigned or otherwise transferred, hypothecated, pledged or caused or
permitted any lien or other encumbrance to be placed on any of its Interests or
assigned any of its rights under the Limited Partnership Agreement; and (ii) to
the extent only of the actual factual

6



--------------------------------------------------------------------------------



 



knowledge of the Liquidators (which does not include implied or imputed
knowledge), it did not prior to the Appointment Date (A) enter into any
agreement under which it is or was obligated to sell, assign or otherwise
transfer, hypothecate, pledge or cause or permit any lien or other encumbrance
to be placed on any of its Interests or (B) sell, assign or otherwise transfer,
hypothecate, pledge or cause or permit any lien or other encumbrance to be
placed on any of its Interests or assign any of its rights under the Limited
Partnership Agreement. LBCCA further represents and warrants to the Company, to
the extent only of the actual factual knowledge of the Liquidators (which does
not include implied or imputed knowledge), that (i) it is the sole legal and
beneficial owner of the Interests which will be transferred to the Company
pursuant to the Redemption or Distribution and (ii) there is no encumbrance on,
over or affecting such Interests to be transferred (or any of them) nor any
agreement or commitment to create any such encumbrance and no claim has been
made that any person is entitled to such encumbrance. For the purposes of this
paragraph, the term encumbrance means any option, transfer, mortgage, pledge,
lien, charge, assignment by way of security, hypothecation, security interest,
any arrangements commonly referred to as flawed assets arrangements and set-off
rights which exceed the rights of the insolvency set-off rules of any relevant
jurisdiction, or any other security arrangement or agreement, whether
conditional or not.
Representations and Warranties of the Company and the General Partner. Each of
the Company and the General Partner hereby represents and warrants to LBCCA, to
the extent only of the actual factual knowledge of the General Partner (which
does not include implied or imputed knowledge), that (a) it has the authority
under the laws of the Cayman Islands to enter into, perform and deliver this
Agreement, and has taken all necessary action to approve and authorize the same
and (b) its obligations under this Agreement are legal, valid, binding and
enforceable against it in accordance with its terms except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law) and do not conflict with any law or regulation or its
constitutional documents or any other document binding on it. The Company
further represents and warrants to LBCCA,that it is the sole legal and
beneficial owner of the Retained CBay Shares which will be transferred to LBCCA
pursuant to the Redemption or Distribution. The Company confirms to LBCCA, that
there is no encumbrance on, over or affecting such Retained CBay Shares to be
transferred (or any of them), nor any agreement or commitment to create any such
encumbrance and no claim has been made that any person is entitled to such
encumbrance. For the purposes of this paragraph, encumbrance shall mean any
option, transfer, mortgage, pledge, lien, charge, assignment by way of security,
hypothecation, security interest, any arrangements commonly referred to as
flawed assets arrangements and set-off rights which exceed the rights of the
insolvency set-off rules of any relevant jurisdiction, or any other security
arrangement or agreement, whether conditional or not.
Representations and Warranties of SAC PEI. SAC PEI hereby represents and
warrants to each of the LBCCA, the Company and the General Partner, to the
extent only of the actual factual knowledge of the SAC PEI (which does not
include implied or imputed knowledge), that (a) it has the authority under the
laws of the State of Delaware to enter into, perform and deliver this Agreement,
and has taken all necessary action to approve and authorize the same and (b) its
obligations under this Agreement are legal, valid, binding and enforceable
against it in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and do not conflict with any law or regulation or its constitutional
documents or any other document binding on it.

7



--------------------------------------------------------------------------------



 



Representations and Warranties of CBay. CBay hereby represents and warrants to
each of the LBCCA, the Company, SAC PEI and the General Partner, to the extent
only of the actual factual knowledge of the board of directors of CBay (which
does not include implied or imputed knowledge), that (a) it has the authority
under the laws of the British Virgin Islands to enter into, perform and deliver
this Agreement, and has taken all necessary action to approve and authorize the
same and (b) its obligations under this Agreement are legal, valid, binding and
enforceable against it in accordance with its terms except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law) and do not conflict with any law or regulation or its
constitutional documents or any other document binding on it. CBay further
represents and warrants that the CBay Shares to be transferred to LBCCA pursuant
to the Redemption or Distribution have been duly authorised, validly issued and
are fully paid, non-assessable and free of liens and encumbrances (as defined
above).
Further Assurance. The parties shall perform all further acts and things and
execute and deliver (or procure the execution and delivery of) such further
documents, as may be required by law or as may be necessary or required to
implement and give effect to this letter and the Transaction.
Commercially Reasonable Efforts. The parties will use their commercially
reasonable efforts to give effect to the terms set out in this letter and the
Transaction.
Amendment. This letter may not be amended, modified or otherwise supplemented
except by an instrument in writing signed by, or on behalf of, each of the
parties hereto.
Miscellaneous. This letter may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Facsimile or PDF signatures shall be deemed to constitute
originals. The titles and subtitles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
letter. This letter shall be governed by, and construed in accordance with, the
laws of the State of New York.

8



--------------------------------------------------------------------------------



 



            Very truly yours,

S.A.C. PEI CB INVESTMENT, L.P.,
acting by its general partner
S.A.C. PEI CB INVESTMENT GP, LIMITED
      By:   /s/ Peter Nussbaum         Name:   Peter Nussbaum        Title:  
Authorized Signatory     

         
Accepted, Agreed and Acknowledged as of February 2, 2011:
       
 
       
SIGNED by Brough, PJ one of the Liquidators
    )  
for and on behalf of
    )  
LEHMAN BROTHERS COMMERCIAL
    )  
CORPORATION ASIA LIMITED
    )  
acting without personal liability
    )  
in the presence of
    )  

     
/s/ Andrew Payne
 
Name: Andrew Payne
   
Title: Solicitor/Registered Foreign Lawyer
   

         
SIGNED by Brough, PJ one of the Liquidators
    )  
for and on behalf of all of them
    )  
acting without personal liability, solely to take the benefit
    )  
of this letter, in the presence of
    )  

     
/s/ Andrew Payne
 
Name: Andrew Payne
   
Title: Solicitor/Registered Foreign Lawyer
   

9



--------------------------------------------------------------------------------



 



          S.A.C. PRIVATE EQUITY INVESTORS, L.P.    
 
       
By:
  S.A.C. Private Equity GP, L.P., its general partner    
 
       
By:
  S.A.C. Capital Management, LLC, its general partner    
 
       
By:
  /s/ Peter Nussbaum
 
Name: Peter Nussbaum    
 
  Title: Authorized Signatory    
 
        S.A.C. PEI CB INVESTMENT GP, LIMITED    
 
       
By:
  /s/ Peter Nussbaum
 
Name: Peter Nussbaum    
 
  Title: Authorized Signatory    
 
        CBAYSYSTEMS HOLDINGS LIMITED    
 
       
By:
  /s/ Clyde Swoger
 
Name: Clyde Swoger    
 
  Title: Chief Financial Officer    

10